Matter of Joshua Manuel G. (Cathy C.) (2015 NY Slip Op 04040)





Matter of Joshua Manuel G. (Cathy C.)


2015 NY Slip Op 04040


Decided on May 12, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 12, 2015

Gonzalez, P.J., Mazzarelli, DeGrasse, Kapnick, JJ.


15076A 15076

[*1] In re Joshua Manuel G., and Another, Children Under Eighteen Years of Age, etc.,
andCathy C., Respondent-Appellant, Edwin Gould Services for Children, and Families, Petitioner-Respondent, Miguel G., Respondent.


Richard L. Herzfeld, P.C., New York (Richard L. Herzfeld of counsel), for appellant.
John R. Eyerman, New York, for Edwin Gould Services for Children and Families, respondent.
Tamara A. Steckler, The Legal Aid Society, New York (Patricia Colella of counsel), attorney for the children.

Orders of disposition, Family Court, New York County (Jane Pearl, J.), entered on or about November 25, 2013, which, to the extent appealed from as limited by the briefs, upon fact-finding determinations of permanent neglect, terminated respondent mother's parental rights to the subject children, and committed the children's custody and guardianship to petitioner agency and the Commissioner of the Administration for Children's Services for the purpose of adoption, unanimously affirmed, without costs.
The findings of permanent neglect were supported by clear and convincing evidence that despite the agency's diligent efforts, the mother failed to plan for the future of the children (see Social Services Law § 384-b[7][a]; Matter of Sheila G., 61 NY2d 368, 373 [1984]). The record demonstrates that the agency exerted diligent efforts to strengthen the mother's relationship with the children by referring her to, among other things, parenting skills, anger management, and domestic violence programs, and by scheduling and supervising visitation and therapy (see § 384-b[7][f]; Matter of Julian Raul S. [Oscar S.], 111 AD3d 456, 457 [1st Dept 2013]). Despite the mother's completion of numerous programs, she failed to demonstrate that she had overcome her problem with anger management (see 111 AD3d at 457).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 12, 2015
CLERK